Citation Nr: 0520614	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  02-21 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1958 to 
January 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  This case was remanded in October 
2004 and now returns to the Board for appellate review.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  The veteran demonstrates Level IV hearing in the right 
ear and Level I hearing in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.85, 4.86, Diagnostic Code 6100, and Tables VI, 
VIA, VII (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  The veteran filed his 
original claim for an increased rating in April 2002 and the 
RO's initial unfavorable decision was issued in July 2002, 
after the enactment of the VCAA.  In Pelegrini II, the Court 
set out that the claimant need only be provided VCAA notice 
and an appropriate amount of time to respond, followed by 
proper subsequent VA process.  See Pelegrini II at 120-123; 
see also 38 C.F.R. § 20.1102 (2004) (harmless error); Bernard 
v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).  In this case, after VCAA notice was 
provided in February 2003 and November 2004, the veteran's 
increased rating claim was readjudicated and supplemental 
statements of the case were provided to the veteran in March 
2003 and June 2005, such that he had the opportunity to 
respond to remedial VCAA notice.

To comply with the aforementioned VCAA requirements, the 
following four requirements must be satisfied.  

First, the claimant must be informed of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the February 
2003 letter provided notice only of the regulations governing 
service connection; however, the November 2004 letter 
informed the veteran that, to establish entitlement to an 
increased evaluation for his service-connected disability, 
the evidence must show that such disability has gotten worse.  

Second, the claimant must be informed of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R.§ 3.159(b)(1) (2004).  The February 
2003 letter notified the veteran that VA will obtain service 
medical records, VA medical records, or other medical 
treatment records that he identified.  The November 2004 
letter advised the veteran that VA was responsible for 
obtaining relevant records from any Federal agency, to 
include medical records from the military, VA Medical 
Centers, and the Social Security Administration.  The veteran 
was further informed that VA would make reasonable efforts to 
obtain relevant records not held by any Federal agency, to 
include records from state or local governments, private 
doctors and hospitals, and current or former employers.  Both 
letters notified him that if he completed, signed, and 
returned VA Form 21-4142, Authorization and Consent to 
Release Information to VA, VA would attempt to obtain his 
private medical records.  

Third, the claimant must be informed of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The February 2003 letter informed the veteran that 
he should provide the identifying information for any record 
holder, to include the name, address, time frame of such 
records, and the condition for which he was treated in the 
case of medical records.  The November 2004 letter advised 
the veteran that he must provide enough identifying 
information about his records so VA can obtain them.  He was 
also informed that it was his responsibility to ensure that 
VA receives all requested records that are not in the 
possession of a Federal department or agency.  As noted 
previously, both letters also informed him that if he 
completed, signed, and returned VA Form 21-4142, 
Authorization and Consent to Release Information to VA, VA 
would attempt to obtain his private medical records.  

Finally, the claimant must be requested to provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The November 2004 letter notified the 
veteran that, if there was any other evidence or information 
that he believed would support his claim, he should inform 
VA, and, if he had any evidence in his possession that 
pertained to his claim, he should send it to VA.

In short, the veteran has been informed of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

The Board observes that, in the November 2004 letter, the 
veteran was requested to provide the name and location of any 
VA medical facility where he received treatment and that the 
approximate dates of treatment.  Thereafter, in December 
2004, the veteran indicated that he had been treated at "VA 
Hospital" and "VA Clinic."  He also provided the name of 
his physician.  However, he did not adequately identify the 
VA facility or facilities at which he was treated.  Even so, 
the Board observes that VA treatment records from the Houston 
VA Medical Center are already contained in the claims file.  
Moreover, as discussed in the reasons and bases herein, 
hearing loss evaluations are based on objective mechanical 
testing, see Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992), such that medical notations as to the veteran's 
complaints and/or observed ability to hear would not be more 
probative than audiologic tests results such as are already 
contained in the claims file.  The Board emphasizes that the 
veteran was provided with a recent VA audiological 
examination in November 2004, see 38 U.S.C.A.§ 5103A (d), 
which thoroughly examined the veteran for ear disabilities 
and objectively measured the current level of the veteran's 
hearing loss utilizing the means of mechanical testing 
recognized for VA rating purposes.  Additionally, in an 
increased rating case the present disability level is the 
primary concern and past medical reports do not take 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Therefore, based on these specific 
facts it is not prejudicial for the Board to proceed in 
evaluating the veteran's hearing loss based on contemporary 
audiologic results and without obtaining past treatment 
records.  

As such, in view of the procedures that have been undertaken 
in this claim, further development is not needed to comply 
with VCAA.  The veteran has been informed of the information 
and evidence needed to substantiate his claim, and he has 
been made aware of how VA would assist him in obtaining 
evidence and information.  The veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  As indicated previously, he has also been afforded 
VA examinations for the purpose of adjudicating his increased 
rating claim.  For the aforementioned reasons, there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claim.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  The basis of disability evaluation is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Where the schedule does not 
provide a noncompensable evaluation for a diagnostic code, 
noncompensable evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2004).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2004).

As noted previously, the veteran's service-connected 
bilateral hearing loss is currently assigned a noncompensable 
rating under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2004).  The veteran contends that his hearing disability has 
worsened in severity and, at his April 2004 Travel Board 
hearing testified that he still has difficulty hearing even 
with his hearing aids.  He indicated that background noises 
interfere with his ability to hear clearly with his hearing 
aids.  The veteran's wife also stated that it has negatively 
impacted the veteran's life in that she must explain 
everything to him and often times has to repeat herself.  As 
such, the veteran claims that he is entitled to an increased 
rating for his bilateral hearing loss. 

Ratings of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests, 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  To rate the 
degree of disability for service-connected hearing loss, the 
rating schedule has established eleven auditory acuity 
levels, designated from level I, for essentially normal 
acuity, through level XI, for profound deafness.  38 C.F.R. § 
4.85(h), Table VI (2004).  In order to establish entitlement 
to a compensable rating for hearing loss, it must be shown 
that certain minimum levels of the combination of the 
percentage of speech discrimination loss and average pure 
tone decibel loss are met.  The assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The criteria for rating hearing impairment use controlled 
speech discrimination tests (Maryland CNC) together with the 
results of pure tone audiometry tests.  These results are 
then charted on Table VI, Table VIA, in exceptional cases as 
described in 38 C.F.R. § 4.86, and Table VII, as set out in 
the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional 
pattern of hearing loss occurs when the pure tone threshold 
at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, 
or when the pure tone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86.  

VA treatment records reflect that in February 2000, the 
veteran had a hearing aid evaluation and new aids were 
selected and fitted.  In March 2001, the veteran complained 
that his hearing aids made noise before they were loud enough 
to hear well with them.  Examination of his ear canals 
revealed excessive cerumen bilaterally.  It was recommended 
that his ears be cleaned.  In September 2001 and February 
2002, the veteran complained that his right hearing aid was 
squealing.  His aid was repaired both times.  In April 2002, 
the veteran was seen for routine follow up without 
complaints.  His hearing aids were cleaned.  The assessment 
was continue with bilateral hearing aids, exam normal.  

On a VA audiological evaluation in June 2002, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
60
65
60
LEFT
55
50
40
45
55

Pure tone thresholds averaged a 60 decibel loss in the right 
ear and a 48 decibel loss in the left ear.  The audiologist 
indicated that the veteran had 78 percent discrimination in 
the right ear and 94 percent discrimination in the left ear.  
The Board notes that an exceptional pattern of hearing loss 
exists in the right ear as the pure tone threshold at 1000, 
2000, 3000, and 4000 Hertz are 55 decibels or more.  These 
audiometry test results equate to Level IV hearing in the 
right ear, using Table VIA, and Level I hearing in the left 
ear, using Table VI.  38 C.F.R. § 4.85.  Applying the 
percentage ratings for hearing impairment found in Table VII, 
Level IV hearing in the right ear and Level I hearing in the 
left ear warrant a noncompensable disability rating.  
38 C.F.R. § 4.85.  

The examiner diagnosed mild, sloping to moderately severe 
sensorineural hearing loss 500 Hertz to 4000 Hertz in the 
right ear.  The veteran had essentially normal middle ear 
function in the right ear.  The examiner also diagnosed mild 
to moderately severe primarily sensorineural hearing loss 500 
Hertz to 4000 Hertz in the left ear.  Tympanogram was within 
normal limits on the left side.  Acoustic reflexes were 
absent with probe and/or sound in the left ear.

An August 2002 VA record reflects the veteran had a history 
of mastoidectomy as a child and currently wore bilateral 
hearing aids.  He denied hearing changes, otorrhea, otalgia, 
and vertigo.  The assessment was chronic ear disease, stable.  
In November 2002, the veteran reported not hearing well out 
of his hearing aids.  Such were found to be occluded with 
cerumen/debris and were cleaned.

On a private audiological evaluation in April 2004, conducted 
by a Board Certified Hearing Instrument Specialist, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
70
70
70
70
LEFT
70
65
60
60
60

Pure tone thresholds averaged a 70 decibel loss in the right 
ear and a 61.25 decibel loss in the left ear, although the 
Board Certified Hearing Instrument Specialist indicated in an 
accompanying letter that pure tone thresholds averaged a 65 
decibel loss bilaterally.  The Hearing Instrument Specialist 
also indicated that speech thresholds were in line with pure 
tone thresholds.  However, it does not appear that the 
Maryland CNC test for speech discrimination was conducted.  
An examination for hearing impairment for VA purposes must 
include a controlled speech discrimination test, namely the 
Maryland CNC test.  38 C.F.R. § 4.85.  As such, the April 
2004 private audiological evaluation is insufficient for 
rating purposes.

On a VA audiological evaluation in November 2004, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
55
55
65
LEFT
45
50
50
60
60

Pure tone thresholds averaged a 58 decibel loss in the right 
ear and a 55 decibel loss in the left ear.  The audiologist 
indicated that the veteran had 94 percent discrimination in 
the right ear and 94 percent discrimination in the left ear.  
The Board notes that an exceptional pattern of hearing loss 
exists in the right ear as the pure tone threshold at 1000, 
2000, 3000, and 4000 Hertz are 55 decibels or more.  These 
audiometry test results equate to Level IV hearing in the 
right ear, using Table VIA, and Level I hearing in the left 
ear, using Table VI.  38 C.F.R. § 4.85.  Applying the 
percentage ratings for hearing impairment found in Table VII, 
Level IV hearing in the right ear and Level I hearing in the 
left ear warrant a noncompensable disability rating.  
38 C.F.R. § 4.85.  

The examiner diagnosed acoustic immittance showed middle ear 
compliance bilaterally.  Acoustic reflex pattern was abnormal 
bilaterally, but consistent with recorded measurements dating 
back to 1989.  The examiner noted that the veteran responded 
easily to slowed speech stimuli, even at lower presentation 
levels; however, he had marked difficulty even recognizing 
pure tone stimuli.  This was consistent with the presence of 
a central hearing loss.  Given the speech detection levels, 
acoustic reflex thresholds, and CNC word recognition 
function, it could be estimated that the veteran had a 
moderate to moderately-severe hearing loss bilaterally. Air 
bone gaps were not observed.

The November 2004 VA examiner also commented upon the 
inconsistencies between the April 2004 private evaluation and 
results from VA testing.  The examiner stated that the first 
two differences were the presence of debris in the ear canals 
blocking the acoustic pathway along with recognition of a 
central hearing loss.  The submitted report was not conducted 
by an audiologist.  Important diagnostic information such as 
acoustic immittance, word understanding ability, and masked 
bone scores needed for validation of subjective results was 
missing from the private report.  

The Board notes that no higher evaluation is warranted based 
on these facts, emphasizing that the assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered, see Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992), and that there is no competent medical evidence of 
record indicating that the veteran experiences a higher level 
of hearing impairment.

The Board has also considered whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2004).  In this case, the veteran has 
not indicated that he missed time from work or has been 
hospitalized due to his bilateral hearing loss.  Rather, the 
medical evidence shows that any objective manifestations of 
the veteran's bilateral hearing loss are exactly those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


